DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freyssinier et al. (US 5,995,047).
In regards to claim 1, Freyssinier discloses of an antenna system, comprising: a first substrate (for example D2), the first substrate (D2) being a dielectric substrate (for example see Column 4 Line 4); a first patch (for example P2) on a first surface of the dielectric substrate (D2); a second patch (for example P1) on a second surface of the dielectric substrate (D2, see Figs 1-2), wherein the first (P2) and second (P2) patches are coupled to form a first capacitor with the dielectric substrate (D2); a second substrate (for example SDS) coupled to the first substrate (D2); a ground layer (for example PMØ) on a first surface of the second substrate (SDB); and an antenna feed (for example comprising L, EL1-2, DL1-2) coupled to the second substrate (SDB, for example see Figs 1-2 and Column 3 Line 33 - Column 4 Line 37).  

In regards to claim 6, Freyssinier discloses of the antenna system of claim 1, further comprising a power divider or combiner electrically connected to the antenna feed (for example see Fig 1 and Column 3 Lines 42-45), wherein the antenna feed comprises a plurality of antenna ports and wherein the power divider or combiner is configured to equally split an input power between the antenna ports or combine the input power from the antenna ports (for example see Figs 1-2).  
In regards to claim 7, Freyssinier discloses of the antenna system of claim 6, wherein the power divider or combiner is a Wilkinson power divider or combiner (for example see Figs 1-2 and Column 3 Lines 42-45).  

Allowable Subject Matter
Claims 2-4 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 2, the prior art does not disclose of the antenna system of claim 1, further comprising: a plurality of first parasitic elements on the first surface of the dielectric substrate; and a plurality of second parasitic elements on the second surface of the dielectric substrate, wherein the first and second parasitic elements are coupled to form a plurality of second capacitors with the dielectric substrate, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 3 and 4 are also objected to as being dependent on claim 2.  
In regards to claim 8, the prior art does not disclose of the antenna system of claim 6, wherein each of the antenna ports comprises a radiating element electrically connected to the power divider or combiner, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 9 and 10 are also objected to as being dependent on claim 8.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844